DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 12/20/2004, 03/08/2005, 05/02/2005, 09/006/2005, 11/21/2003 and 05/10/2004 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-27 of U.S. Patent No. 10824705. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent No. 10824705 with obvious wording variations.

U.S. Patent No. 10824705
1. A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising: 
storing personal information corresponding to a user of the computing device; 

authorizing a request for a first action using a first type of authentication during a first mode of operation; 
detecting that the computing device has received user input that requests an operation, wherein the operation includes to output at least a portion of the personal information externally to the computing device; and 
in response to the detecting, changing to a second, different mode of operation in which a user is required to perform a second, different type of authentication before authorizing a request for the first action.
1. An apparatus, comprising: one or more processing elements configured to: 


store a set of personal identification information that includes information that identifies a user of the apparatus; 
authorize a request for a first action using a first type of authentication during a first mode of operation; 
detect that the apparatus has, in response to user input, output at least a portion of the set of personal identification information externally to the apparatus in visual or audio form; and 

in response to detecting the external output of the at least a portion of the set of personal identification information that identifies the user, change to a second, different mode of operation in which the one or more processing elements require a user to perform a second, 

.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10839058. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent No. 10839058 with obvious wording variations.
Instant Application
U.S. Patent No. 10839058
1. A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising: 
storing personal information corresponding to a user of the computing device; 
authorizing a request for a first action using a first type of authentication during a first mode of operation; 
detecting that the computing device has received user input that requests an operation, wherein the operation includes to output at 
in response to the detecting, changing to a second, different mode of operation in which a user is required to perform a second, different type of authentication before authorizing a request for the first action.


wherein the mobile device is configured to select the set of authentication operations differently for the action based on whether the removable storage element has been removed 

.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 10-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fillinger (U.S. 11010763).
For claim 1, Fillinger discloses a non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising: 
storing personal information corresponding to a user of the computing device (at least col. 3, lines 21-46.    The user profile further includes authentication information that can be the user profile can include, without limitation, a username, a password, and a personal identification number (PIN) (e.g., each selected by the user). In some examples, the user profile can include biometric data corresponding to one or more biometric authentication modalities. In some examples, the user requests the ability to be authenticated based on one or more biometric authentication modalities, and, for each biometric authentication form, can provide respective biometric data.); 
authorizing a request for a first action using a first type of authentication during a first mode of operation (at least item 210 of Fig. 2A and col. 6, line 6 to col. 8, line 24.   A UI element can be selected based on tactile user input, or audible user input. For example, the user can select a UI element by contacting the UI element (e.g., clicking on, tapping). As another example, the user can select a UI element by stating a phrase (e.g., “View Details,” “Approve and Pay”). In some examples, speech of the user is captured (e.g., by a microphone of the computing device 200), is recorded as digital data (e.g., in a computer-readable file), which can be processed to recognize the speech (e.g., speech-to-text).    User input indicating selection of the second UI element 210 (e.g., tactile user input, verbal user input) results in transparent biometric authentication of the user.    Transparent biometric authentication can be performed based on the user input. In some examples, the user input can be processed to provide biometric data that can be used to authenticate the user. For example, if the user selects the second UI element 210 (e.g., from the push notification 204, or the expanded push notification 204′) based on tactile user input, contact of the user is captured (e.g., by the display screen 202), is recorded as digital data (e.g., in a computer-readable file), and is processed to recognize a fingerprint of the user. In this example, the user's fingerprint is provided as the biometric data. As another example, if the user selects the second UI element 210 (e.g., from the push notification 204, or the expanded push notification 204′) based on verbal user input (e.g., by stating the phrase “Approve and Pay”), speech of the user is captured (e.g., by a microphone of the computing device 200), is recorded as digital data (e.g., in a computer-readable file), which can be processed to provide a voice signature of the user. In this example, the user's voice signature is provided as the biometric data.  Furthermore, Fillinger discloses at Column 10, lines 36-63 that it is determined that the user input indicates a request to execute the underlying transaction. Consequently, the biometric data is provided (318). In some examples, the biometric data (e.g., image, audio) is provided based on the user input (e.g., verbal, tactile); 
detecting that the computing device has received user input that requests an operation, wherein the operation includes to output at least a portion of the personal information externally to the computing device (at least item 210 of Fig. 2A, items 234/236 of Fig. 2E and col. 6, line 6 to col. 8, line 24.  If the user selects the second UI element 210 based on tactile user input, contact of the user is captured (e.g., by the display screen 202), is recorded as digital data (e.g., in a computer-readable file), and is processed to recognize a fingerprint of the user. In this example, the user's fingerprint is provided as the biometric data. As another example, if the user selects the second UI element 210 (e.g., from the push notification 204, or the expanded push notification 204′) based on verbal user input (e.g., by stating the phrase “Approve and Pay”), speech of the user is captured (e.g., by a microphone of the computing device 200), is recorded as digital data (e.g., in a computer-readable file), which can be processed to provide a voice signature of the user. In this example, the user's voice signature is provided as the biometric data.  The back-end the authentication result indicates that the user has not been authenticated based on the biometric data.    If the authentication result indicates that the user has not been authenticated based on the biometric data, the user can trigger an authentication workflow from the notification 224 (e.g., selecting the notification 224). In some examples, the authentication workflow can include opening the application on the computing device 200 and conducting non-biometric authentication of the user (e.g., username, password, PIN), and/or biometric authentication of the user (e.g., fingerprint, voice, facial) through one or more user interfaces displayed on the computing device 200. the authentication workflow can include opening the application on the computing device 200 and conducting non-biometric authentication of the user (e.g., username, password, PIN), and/or biometric authentication of the user (e.g., fingerprint, voice, facial) through one or more user interfaces displayed on the computing device 200.); and 
in response to the detecting, changing to a second, different mode of operation in which a user is required to perform a second, different type of authentication before authorizing a request for the first action (at least items 234/236 of Fig. 2E and col. 6, line 6 to col. 8, line 24.  If the authentication result indicates that the user has not been authenticated based on the biometric data, the user can trigger an authentication workflow from the notification 224 (e.g., selecting the notification 224). In some examples, the authentication workflow can include opening the application on the computing device 200 and conducting non-biometric authentication of the user (e.g., username, password, PIN), and/or biometric authentication of the user (e.g., fingerprint, voice, facial) through one or more user interfaces displayed on the computing device 200. the authentication workflow can include opening the application on the computing device 200 and conducting non-biometric authentication of the user (e.g., username, password, PIN), and/or biometric authentication of the user (e.g., fingerprint, voice, facial) through one or more user interfaces displayed on the computing device 200.)  
For claim 2, Fillinger discloses the non-transitory computer-readable medium of claim 1, wherein the operations further comprise: externally outputting the at least a portion of the personal information in response to the request (at least col. 6, line 6 to col. 8, line 24.  If the authentication result indicates that the user has not been authenticated based on the biometric data, the user can trigger an authentication workflow from the notification 224 (e.g., selecting the notification 224). In some examples, the authentication workflow can include opening the application on the computing device 200 and conducting non-biometric authentication of the user (e.g., username, password, PIN), and/or biometric authentication of the user (e.g., fingerprint, voice, facial) through one or more user interfaces displayed on the computing device 200. the authentication workflow can include opening the application on the computing device 200 and conducting non-biometric authentication of the user (e.g., username, password, PIN), and/or biometric authentication of the user (e.g., fingerprint, voice, facial) through one or more user interfaces displayed on the computing device 200.)  
For claim 3, Fillinger discloses the non-transitory computer-readable medium of claim 1, wherein the user input is detected via a microphone (at least col. 6, line 6 to col. 8, line 24.   The user can select the second UI element 210 by stating a phrase (e.g., “Approve and Pay”). In some examples, speech of the user is captured (e.g., by a microphone of the computing 200), is recorded as digital data (e.g., in a computer-readable file), which can be processed to recognize the speech (e.g., speech-to-text).)  
For claim 4, Fillinger discloses the non-transitory computer-readable medium of claim 1, wherein the first type of authentication requires a biometric authentication (at least col. 6, line 6 to col. 8, line 24.  If the user selects the second UI element 210 (e.g., from the push notification 204, or the expanded push notification 204′) based on tactile user input, contact of the user is captured (e.g., by the display screen 202), is recorded as digital data (e.g., in a computer-readable file), and is processed to recognize a fingerprint of the user. In this example, the user's fingerprint is provided as the biometric data.) and the second type of authentication requires a passcode authentication (at least col. 6, line 6 to col. 8, line 24.  The authentication workflow can include opening the application on the computing device 200 and conducting non-biometric authentication of the user (e.g., username, password, PIN), and/or biometric authentication of the user (e.g., fingerprint, voice, facial) through one or more user interfaces displayed on the computing device 200. the authentication workflow can include opening the application on the computing device 200 and conducting non-biometric authentication of the user (e.g., username, password, PIN), and/or biometric authentication of the user (e.g., fingerprint, voice, facial) through one or more user interfaces displayed on the computing device 200.)  
For claim 5, Fillinger discloses the non-transitory computer-readable medium of claim 1, wherein the second type of authentication requires a greater number of authentication credentials than the first type of authentication (at least col. 6, line 6 to col. 8, line 24.    The authentication workflow can include opening the application on the computing device 200 and conducting non-biometric authentication of the user (e.g., username, password, PIN), fingerprint, voice, facial) through one or more user interfaces displayed on the computing device 200.)
For claim 6, Fillinger discloses the non-transitory computer-readable medium of claim 1, wherein the operations further comprise: revoking, in response to the detecting, a token that was issued based on the first type of authentication (Col. 3, lines 64-67.  The primary authentication is further based on a unique identifier of and/or a token stored on the computing device.)
For claim 7, Fillinger discloses the non-transitory computer-readable medium of claim 1, wherein the information corresponding to the user of the computing device includes one or more of: an account name, medical information, a username, contact information, or information usable to determine the user's name (at least col. 6, line 6 to col. 8, line 24.   The authentication workflow can include opening the application on the computing device 200 and conducting non-biometric authentication of the user (e.g., username, password, PIN), and/or biometric authentication of the user (e.g., fingerprint, voice, facial) through one or more user interfaces displayed on the computing device 200.)
For claim 9, Fillinger discloses the non-transitory computer-readable medium of claim 1, wherein in the second mode of operation the user is required to perform both the first and second types of authentication before authorizing a request for the first action (at least col. 6, line 6 to col. 8, line 24.  If the authentication result indicates that the user has not been authenticated based on the biometric data, the user can trigger an authentication workflow from the notification 224 (e.g., selecting the notification 224). In some examples, the authentication workflow can include opening the application on the computing device 200 and conducting non-biometric authentication of the user (e.g., username, password, PIN), and/or biometric authentication of the user (e.g., fingerprint, voice, facial) through one or more user interfaces displayed on the computing device 200. the authentication workflow can include opening the application on the computing device 200 and conducting non-biometric authentication of the user (e.g., username, password, PIN), and/or biometric authentication of the user (e.g., fingerprint, voice, facial) through one or more user interfaces displayed on the computing device 200.)  
For claims 10-13, the claims have features similar to claims 1-4.  Therefore, the claims are also rejected for the same reasons in claims 1-4.
For claim 14, the claim has features similar to claim 6.  Therefore, the claim is also rejected for the same reasons in claim 6.
For claim 16, the claim has features similar to claim 1.  Therefore, the claim is also rejected for the same reasons in claim 1.
For claims 17-18, the claims have features similar to claims 3-4.  Therefore, the claims are also rejected for the same reasons in claims 3-4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fillinger (U.S. 11010763) in view of Johansson et al. (U.S. 10609021),

In the same field of endeavor, Johansson et al. disclose instructing another device of the user to require a non-default type of authentication for an action (at least col. 8, lines 54-67.   The processor 203 receives the one-time password 225 as manually entered by the user. For example, the user may type the one-time password 225 via an on-screen keyboard 115 (FIG. 1), dictate the one-time password 225 via a voice recognition interface, or provide the one-time password 225 via another approach. Upon receiving the one-time password 225, the application 215 may transmit the one-time password 225 to a network service to authenticate in order to access a secured resource.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Fillinger as taught by Johansson et al. for purpose of authenticating in order to access a secured resource. 
For claim 20, the claim has features similar to claim 8.  Therefore, the claim is also rejected for the same reasons in claim 8.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fillinger (U.S. 11010763) in view of Gomez et al. (U.S. 20050165784).
For claim 15, Fillinger does not disclose the apparatus of claim 10, wherein the one or more processing elements include a secure circuit configured to control access to the personal information and wherein the apparatus is configured such that other processing elements in the apparatus are configured to communicate with the secure circuit via only a predetermined subset 
	In the same field of endeavor, Gomez et al. disclose the one or more processing elements include a secure circuit configured to control access to the personal information and wherein the apparatus is configured such that other processing elements in the apparatus are configured to communicate with the secure circuit via only a predetermined subset of circuitry included in the secure circuit, wherein hardware resources of the secure circuit, other than the predetermined subset of circuitry, are not accessible to the other processing elements in the apparatus.   (at least Fig. 3 and [0056].   The transaction terminal 14 may also include a secure circuit block 220 for preventing theft of electronically stored information such as PIN information. In various embodiments, operational elements of the transaction terminal 14 can be implemented in different combinations of hardware, software, and/or firmware. The operational elements of the transaction terminal 14 include the secure circuit block 220, the display control circuit 235, the touch control circuit 231, the magnetic control and decode circuit 242, the magnetic stripe reader 241, the smart card control and decode circuit 244, the smart card reader/writer 243, the RFID control and decode circuit 262, the RFID reader 261, the optical reader control and decode circuit 264, the optical reader 263, the finger print scanner control circuit 266, the finger print scanner 265, the retinal scanner control circuit 268, and the retinal scanner 267..)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  03/24/2022